DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US Pub. 2020/0065300.
Regarding claim 1, Yang discloses a system, comprising: 
an interface (FIG. 7A illustrates examples of user interfaces in a BCS console UI in accordance with an embodiment); and 
a processor to communicate with a blockchain network through the interface (Figure 7), wherein the processor is to generate a proposal to perform a ledger operation at a first node, inform one or more second nodes of the proposal through the interface, receive information through the interface indicative of a decision on consensus among the first node and the one or more second nodes for the proposal (¶ [0014]; A validating peer is a node on the network responsible for running consensus, validating transactions, and maintaining the ledger. On the other hand, a non-validating peer is a node that functions as a proxy to connect clients (issuing , and perform the ledger operation at the first node when there is consensus, wherein the ledger operation is to change a state database of a ledger of the first node and wherein the state database corresponds to a blockchain stored in the ledger (¶ [0061], the state of the ledger at a given point in time).

Regarding claim 2, Yang discloses the system of claim 1, wherein the ledger operation changes an index configuration of the state database (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).

Regarding claim 3, Yang discloses the system of claim 2, wherein the ledger operation is one of: create an index for an attribute, or update an index of an attribute already in the ledger (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).

Regarding claim 4, Yang discloses the system of claim 2, wherein the ledger operation is one of: copy or share an index at the one or more second nodes with the first node, or read or update an index at the one or more second nodes with the first node (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).

Regarding claim 5, Yang discloses the system of claim 1, wherein the processor is to generate the proposal in response to a query from a client application (¶ [0083], The ledger comprises of a list of blocks. Each transaction block contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID 

Regarding claim 6, Yang discloses the system of claim 1, wherein the processor is to: check the proposal against a privacy policy, and perform or terminate the ledger operation based on the privacy policy (¶ [0131], Admin user starts Gateway by console. Gateway don't refresh configuration after boot. Admin user can set endorsers/policies for chain codes).

Regarding claim 7, Yang discloses the system of claim 1, wherein the processor is to: send information indicative of a first parameter to the one or more second nodes, the first parameter relates to an index of an attribute that corresponds with the ledger operation (¶ [0144], updating index), 
determine that one or more of the second nodes have a ledger that includes an index for the attribute, the index in the ledger of the one or more second nodes that have a second parameter different from the first parameter (¶ [0144]), and 
obtain consensus among the first node and the one or more second nodes as to a third parameter to be used for the index of the attribute in the first node, wherein the ledger operation to create the index of the attribute in the ledger of the first node based on the third parameter or update the index of the attribute in the ledger of the first node based on the third parameter (¶ [0144], 0134, checking parameters).

Regarding claim 8, Yang discloses the system of claim 7, wherein the third parameter is one of: the first parameter, the second parameter, or a parameter different from the first parameter and the second parameter (¶ [0144], 0134, checking parameters).


 informing one or more second nodes of the proposal (¶ [0014]; A validating peer is a node on the network responsible for running consensus, validating transactions, and maintaining the ledger. On the other hand, a non-validating peer is a node that functions as a proxy to connect clients (issuing transactions) to validating peers); 
receiving a decision on consensus among the first node and the one or more second nodes for the proposal (¶ [0136], like block index, state of the world, history being, and ledger provider database (keeps all ledger ID and recovery status) stored in LevelDB, which is also stored in the local file system); and 
performing the ledger operation at the first node when there is consensus, wherein the ledger operation changes a state database of a ledger of the first node and wherein the state database corresponds to a blockchain stored in the ledger (¶ [0142], There are five types of runtime data generated by Peer: Transaction log (block file); Block file index (LevelDB); Ledger provider (LevelDB); State Database (LevelDB or couchdb); History (LevelDB).

Regarding claim 10, Yang discloses the method of claim 9, wherein the ledger operation changes an index configuration of the state database (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).

Regarding claim 11, Yang discloses the method of claim 10, wherein the ledger operation is one of: creating an index for an attribute, or updating an index of an attribute already in the ledger (¶ 

Regarding claim 12, Yang discloses the method of claim 10, wherein the ledger operation is one of: copying or sharing an index at the one or more second nodes with the first node, or reading or updating an index at the one or more second nodes with the first node (¶ [0144]).

Regarding claim 13, Yang discloses the method of claim 9, wherein generating the proposal is performed in response to a query from a client application (¶ [0083], The ledger comprises of a list of blocks. Each transaction block contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure), Endorsers. As each block contains the previous hash and its own hash).

Regarding claim 14, Yang discloses the method of claim 9, further comprising: checking the proposal against a privacy policy, and performing or terminating the ledger operation based on the privacy policy (¶ [0131], Admin user starts Gateway by console. Gateway don't refresh configuration after boot. Admin user can set endorsers/policies for chain codes).

Regarding claim 15, Yang discloses the method of claim 9, further comprising: 
sending information indicative of a first parameter to the one or more second nodes, the first parameter relating to an index of an attribute corresponding to the ledger operation (¶[0066], Chaincode functions execute against the ledger current state database and are initiated through a transaction proposal), 

obtaining consensus among the first node and the one or more second nodes as to a third parameter to be used for the index of the attribute in the first node, wherein the ledger operation includes creating the index of the attribute in the ledger of the first node based on the third parameter or updating the index of the attribute in the ledger of the first node based on the third parameter (¶ [0142], There are five types of runtime data generated by Peer: Transaction log (block file); Block file index (LevelDB); Ledger provider (LevelDB); State Database (LevelDB or couchdb); History (LevelDB). All transaction data are stored in Transaction log as a linked block in local file, it must be persisted to Oracle Storage Cloud service. Ledger provider DB keeps all ledger ID and recover status in LevelDB.).

Regarding claim 16, Yang discloses the method of claim 15, wherein the third parameter is one of: the first parameter, the second parameter, or a parameter different from the first parameter and the second parameter (Table 0002: plurality of parameters).

Regarding claim 17, Yang discloses a non-transitory computer-readable medium storing instructions which, when read by a processor, causes the processor to: 
generate a proposal to perform a ledger operation at a first node; inform one or more second nodes of the proposal (¶ [0014]; A validating peer is a node on the network responsible for running consensus, validating transactions, and maintaining the ledger. On the other hand, a non-validating peer is a ; 
receive a decision on consensus among the first node and the one or more second nodes for the proposal (¶ [0136], like block index, state of the world, history being, and ledger provider database (keeps all ledger ID and recovery status) stored in LevelDB, which is also stored in the local file system); and 
perform the ledger operation at the first node when there is consensus, wherein the ledger operation changes a state database of a ledger of the first node and wherein the state database corresponds to a blockchain stored in the ledger (¶ [0142], There are five types of runtime data generated by Peer: Transaction log (block file); Block file index (LevelDB); Ledger provider (LevelDB); State Database (LevelDB or couchdb); History (LevelDB).

Regarding claim 18, Yang discloses the medium of claim 17, wherein the ledger operation changes an index configuration of the state database (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).

Regarding claim 19, Yang discloses the medium of claim 18, wherein the ledger operation is one of: creating an index for an attribute, updating an index of an attribute already in the ledger copying or sharing an index at the one or more second nodes with the first node, or reading or updating an index at the one or more second nodes with the first node (¶ [0144], for block file index, when Orderer updates a latest checkpoint, the information can be persisted to Oracle Storage first, then update local LevelDB).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/            Examiner, Art Unit 2154